NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0858n.06

                                           No. 11-3918
                                                                                          FILED
                          UNITED STATES COURT OF APPEALS                             Aug 08, 2012
                               FOR THE SIXTH CIRCUIT
                                                                               LEONARD GREEN, Clerk

SANDY FORK MINING COMPANY, INC.                  )
and TRAVELERS INSURANCE                          )
COMPANY,                                         )
                                                 )
       Petitioners,                              )    ON APPEAL FROM THE UNITED
                                                 )    STATES DEPARTMENT OF LABOR
v.                                               )    BENEFITS REVIEW BOARD
                                                 )
DELPHIA BEVERLY, Widow of Arthur                 )
Beverly; DIRECTOR, OFFICE OF                     )
WORKERS’ COMPENSATION                            )
PROGRAMS, UNITED STATES; UNITED                  )
STATES DEPARTMENT OF LABOR,                      )
                                                 )
       Respondents.                              )


       Before: CLAY and SUTTON, Circuit Judges; RICE, District Judge.*


       SUTTON, Circuit Judge. A coal company and an insurance company appeal an award of

black-lung benefits to Delphia Beverly, the widow of Arthur Beverly. See 30 U.S.C. § 922. The

companies claim the record does not show that pneumoconiosis “substantially contribut[ed]” to Mr.

Beverly’s death, as required to qualify for benefits. 20 C.F.R. § 718.205(c). We disagree and affirm

the award.


       A “substantially contributing cause” of death is one that “hastens the miner’s death.” Id.



       *
        The Honorable Walter H. Rice, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 11-3918
Sandy Fork Mining Co. v. Beverly

§ 718.205(c)(5). A claimant satisfies this standard by providing medical evidence describing “a

specifically defined process” by which pneumoconiosis “reduce[d] the miner’s life by an estimable

time.” Eastover Mining Co. v. Williams, 338 F.3d 501, 518 (6th Cir. 2003).


       Relying on the opinion of Beverly’s treating physician, Dr. Charles Moore, the ALJ

concluded that pneumoconiosis substantially contributed to Beverly’s death. Dr. Moore diagnosed

Beverly with coal workers’ pneumoconiosis in 1993 and saw him more than forty times over the next

ten years for treatment. On May 15, 2004, Beverly collapsed in his home, after which doctors could

not revive him. His death certificate listed three causes of death: (1) cardiopulmonary arrest;

(2) ventricular fibrillation; and (3) chronic obstructive pulmonary disease, which Dr. Moore

identified as a catch-all category encompassing a variety of lung disorders. Based on his knowledge

of Beverly’s condition, Dr. Moore testified that the miner died from respiratory failure caused by

coal workers’ pneumoconiosis and tobacco-related emphysema.             Dr. Moore estimated that

pneumoconiosis contributed seventy or eighty percent to Beverly’s respiratory failure.


        This opinion supports the ALJ’s conclusion. Dr. Moore concluded that pneumoconiosis

caused Beverly’s respiratory failure. That view describes a process that not only hastened Beverly’s

death but also caused it. Also supporting this position is the death certificate, which says that

Beverly died at least in part from chronic obstructive pulmonary disease.


       Analogies to Eastover, 338 F.3d at 518, and Conley v. National Mines Corp., 595 F.3d 297

(6th Cir. 2010), miss the mark. In both cases, the testifying physicians supplied only a general


                                               -2-
No. 11-3918
Sandy Fork Mining Co. v. Beverly

connection between pneumoconiosis and the miner’s cause of death. In Eastover, the miner died of

a pulmonary embolism, and his treating physician concluded that pneumoconiosis hastened the

miner’s death because “lack of oxygen and his retained carbon dioxide all played an effect on all

parts of his body.” 338 F.3d at 517. In Conley, the miner died of metastatic lung cancer, but his

treating physician linked his death to pneumoconiosis because “the healthier we are, the better we’re

able to deal with serious problems.” 595 F.3d at 303. The statements in both cases were “legally

inadequate” to support the conclusion that pneumoconiosis hastened the miner’s death because

“[o]ne can always claim . . . that if pneumoconiosis makes someone weaker, it makes them less

resistant to other trauma,” and that is “presumably not what Congress meant by ‘hasten.’” Eastover,

338 F.3d at 517–18; see Conley, 595 F.3d at 304.


       No such problem arose here. Dr. Moore did not testify generally that pneumoconiosis

weakened Mr. Beverly’s health; he testified that pneumoconiosis was the primary cause of the

respiratory failure that killed him. That evidence suffices to allow a reasonable person to conclude

that pneumoconiosis hastened Mr. Beverly’s death. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Director v. Consolidation Coal, 884 F.2d 926, 929 (6th Cir. 1989); Kidd v. Consolidation

Coal, 454 F. App’x 389, 390 (6th Cir. 2011).


       We affirm the award of benefits.




                                                -3-